United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, WOODSTOCK POST
OFFICE, Woodstock, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James A. Birt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2481
Issued: September 25, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant, through her representative, filed a timely appeal from a
June 26, 2008 decision of the Office of Workers’ Compensation Programs denying her emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty causally related to factors of her federal employment.
FACTUAL HISTORY
On January 19, 2007 appellant, then a 34-year-old city carrier, filed an occupational
disease claim alleging that she experienced emotional distress as a result of ongoing harassment
by multiple coworkers. The employing establishment controverted the claim.
In an undated statement, appellant alleged that Sherry Callan acted unprofessionally
toward her and created a hostile work environment. She stated that the postmaster told her that

Ms. Callan, an employee in building maintenance, questioned her time card. Appellant asserted
that her time card was none of Ms. Callan’s concern. Further, she alleged that Ms. Callan made
statements to Garth Warner, another coworker, that appellant had several vehicle accidents and
that riding with her would be hazardous to his health.
On November 8, 2006 John Jenkel, a coworker, made a hostile work environment
complaint against appellant. On December 8, 2006 an employing establishment investigation
was completed. The investigation was requested on November 8, 2006 by a human resources
manager and conducted by a labor relations specialist and a postmaster from a different location.
Nine workers at the employing establishment were interviewed and eight of them also submitted
written witness statements on November 16 and 17, 2006. (The investigators did not ask the
employing establishment postmaster, Phyllis Deane, to submit a written statement although she
was interviewed.) The investigation disclosed a number of interactions between appellant and
Ms. Callan and both individuals wrote statements concerning those incidents and their
relationship.
In a November 17, 2006 interview, Gail Vasta stated that appellant and Ms. Callan had
personality problems, comparing them to “dogs with bones.” She stated that she could not
imagine them not having problems. Ms. Vasta discussed a January 2006 incident where
appellant and Ms. Callan were “out of control,” yelling at each other, and an October 6, 2006
incident. She felt that appellant and Ms. Callan should be evaluated and that management should
intervene in the situation.
On November 16, 2006 James Rhodes stated that he had witnessed two confrontations
between Ms. Callan and appellant, one being approximately a year ago and the other had been
three to four weeks ago. When asked when the situation between Ms. Callan and appellant
began, he replied that Ms. Callan had helped appellant move. Mr. Rhodes felt that their
relationship deteriorated afterwards.
In a November 16, 2007 interview, Postmaster Deane stated that appellant and
Ms. Callan could not respect each other’s space and caused problems at the employing
establishment. He reported an incident on October 6, 2006 when Ms. Callan claimed she was
attacked by appellant and alleged that she had tape recorded the incident. An investigation was
conducted after the incident. Postmaster Deane also reported that, on October 16, 2006,
Ms. Callan faxed a letter to the Office of the Inspector General (OIG) complaining that she and
other coworkers were fearful that appellant would shoot them. He stated that she attempted to
control and improve the situation by speaking with Ms. Callan and appellant both together and
individually, by conducting employee meetings about workplace behavior and by having a postal
service workplace improvement specialist visit the post office.
In a November 16, 2006 interview, Mr. Warner, a co-employee identified by appellant,
confirmed that Ms. Callan told him to be careful when he rides with appellant because she had
three hit-and-run accidents in one month and should be fired.
In a written statement dated November 17, 2006, Ms. Callan complained that appellant
never liked her, that she was aggressive, argumentative and that there was never an opportunity
to be friends with her. When asked about any outside relationship with appellant, Ms. Callan

2

said she had helped appellant move. She claimed she felt sorry for appellant because she was
forced to move from her apartment and needed help with a truck. Ms. Callan asserted that
appellant “told her things she did not want to know” and that she did not feel comfortable. She
described an incident in January 2006 when appellant “came after her,” pushing some telephone
books over, and an October 6, 2006 incident in which she secretly tape recorded appellant.
Ms. Callan also stated that appellant used to call her house constantly. She stated that appellant
asked to borrow money. Ms. Callan said she refused to lend appellant anything. She further
admitted that she had told Mr. Warner to be careful when riding with appellant because she has
had many accidents and had fallen down at the case.
In a November 16, 2006 interview, appellant agreed in her statement that she had spent
time with Ms. Callan outside the employing establishment. She claimed that Ms. Callan and her
husband picked up cabinets from appellant’s parents’ house. Appellant confirmed that
Ms. Callan helped her move in November 2005 and that they spent the entire Sunday together.
Appellant said that, about a week prior to her move, Ms. Callan met her out on her route and
stated that she felt guilty because everyone was rooting for another employee to be selected for
appellant’s full-time position. She stated that about the end of November she attempted to call
Ms. Callan about a washer and dryer that were for sale. Ms. Callan stopped taking her calls and
started shunning her at work.
On October 6, 2006 appellant felt as though coworkers were “bad mouthing” her. She
approached Ms. Callan at the time clock. Appellant told Ms. Callan that her job was on the line
and called her “certifiably nuts.” She did not know that Ms. Callan was recording the
conversation. Appellant stated that she was shaking because she was afraid of Ms. Callan. She
then asserted, in her statement of November 16, 2006, that Ms. Callan was trying to “bait me to
say something on tape.” Appellant admitted that her actions and comments in the taping incident
were inappropriate.
In a March 2, 2007 letter, the Office notified appellant of the deficiencies in her claim
and requested that she provide additional information. Appellant did not submit any additional
evidence.
By decision dated July 2, 2007, the Office accepted that the incidents occurred as alleged;
however, it found that appellant did not submit evidence containing a diagnosis that could be
connected to the work events.
On July 31, 2007 appellant filed a request for an oral hearing before an Office hearing
representative. She withdrew this request on November 28, 2007.
On March 28, 2008 appellant, through her representative, filed a request for
reconsideration.
By decision dated June 26, 2008, the Office modified the July 2, 2007 decision, finding
that appellant did not allege any compensable factors of employment and, thus, did not establish
that she sustained an injury in the performance of duty.

3

LEGAL PRECEDENT
The Federal Employees’ Compensation Act1 provides for the payment of compensation
benefits for injuries sustained in the performance of duty. To establish her claim that she
sustained an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying compensable employment factors or incidents
alleged to have caused or contributed to her condition; (2) medical evidence establishing that she
has an emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the identified compensable employment factors are causally related to her
emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions in the type of employment situations giving rise to a
compensable emotional condition under the Act. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
coverage under the Act.4 When an employee experiences emotional distress in carrying out her
employment duties and the medical evidence establishes that the disability resulted from her
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from an emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of her work.5 On the other hand, the disability is not
covered where it results from such factors as an employee’s fear of a reduction-in-force or her
frustration from not being permitted to work in a particular environment or to hold a particular
position.6 Generally, actions of the employing establishment in administrative matters, unrelated
to the employee’s regular or specially assigned work duties, do not fall within the coverage of
the Act.7 However, an administrative or personal matter will be considered to be an employment
factor where the evidence discloses error or abuse on the part of the employing establishment.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
1

5 U.S.C. §§ 8101-8193.

2

George C. Clark, 56 ECAB 162 (2004).

3

28 ECAB 125 (1976).

4

George C. Clark, supra note 2.

5

Lillian Cutler, supra note 3.

6

Id.

7

Michael L. Malone, 46 ECAB 957 (1995).

8

Charles D. Edwards, 55 ECAB 258 (2004).

4

providing an opinion on causal relationship and which working conditions may not be
considered.9 If a claimant does indicate a factor of employment, the Office should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, the Office must base its decision on an analysis of the medical evidence.10
ANALYSIS
The issue is whether appellant established that she sustained an emotional condition
causally related to factors of her employment.
Appellant broadly alleged that she experienced harassment from multiple coworkers. In
order to meet the burden of proof to establish a claim for compensation, an employee must
identify specific employment factors. General allegations of harassment are insufficient to
discharge this burden.11 Appellant only alleged two specific incidents of harassment. First, she
claimed that the postmaster informed her that Ms. Callan made a comment about her time card.
There is no further detail as to what Ms. Callan might have said or done. However, appellant
correctly contended that the issue was not Ms. Callan’s concern.
Second, appellant claimed that Ms. Callan defamed her by telling other coworkers that
appellant was unable to drive and had been in several vehicle accidents. This incident is
confirmed.
The Board finds that the alleged time card incident is not a compensable factor of
employment because there is no evidence as to what specifically happened. There is no
corroboration of appellant’s allegations regarding this incident and it remains a vague,
unsubstantiated allegation, not compensable under the Act.12 It is not even clear from the record
whether appellant is complaining about some action by Ms. Callan or by the postmaster who
mentioned the occurrence to appellant. The postmaster is certainly entitled to discuss time,
leave, time cards and other management and administrative matters with employees and there is
no reason she should not have mentioned this matter to appellant.
Further, the Board finds that the second allegation, that Ms. Callan told coworkers that
appellant was unable to drive her vehicle, is not a compensable factor of employment. It is
certainly tactless and even unkind, but it does not rise to the level of harassment.

9

See Norma L. Blank, 42 ECAB 384, 389-90 (1992).

10

Id.

11

See Sherman Howard, 51 ECAB 387 (2000).

12

For harassment or discrimination to give rise to a compensable disability, there must be evidence that the acts
alleged or implicated by the employee did, in fact, occur. Unsubstantiated allegations of harassment or
discrimination are not determinative of whether such harassment or discrimination occurred. A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative and reliable
evidence. Charles D. Edwards, 55 ECAB 258 (2004).

5

Based on the evidence of record, the Board finds that the alleged harassment and hostile
work environment arose out of a personal relationship between Ms. Callan and appellant. It did
not arise out of the performance of duty, nor did the employment facilitate the situation.13
During the course of the hostile work investigation conducted by the employing establishment,
both Ms. Callan and appellant admitted to a nonwork relationship outside their employment. In
a November 16, 2006 interview, appellant said she had spent time with Ms. Callan and detailed
contacts with her outside the employing establishment. She said that Ms. Callan picked up
cabinets from her parents’ house and that Ms. Callan had helped her move in November 2005.
Appellant also stated that she attempted to call Ms. Callan about a washer and dryer for sale but
that she stopped taking appellant’s calls. She admitted that the relationship deteriorated
afterward.
Similarly, Ms. Callan answered affirmatively when asked whether she had an outside
relationship with appellant and described helping her move in 2005. She also alleged that
appellant repeatedly called her house and, at some point, asked to borrow money, which
Ms. Callan refused. Moreover, appellant’s coworkers confirmed that the hostile feelings in the
workplace were due to the personality conflict between appellant and Ms. Callan. Mr. Rhodes
specifically stated that Ms. Callan helped appellant move and that the relationship deteriorated
afterward. Ms. Vasta compared appellant and Ms. Callan to “dogs with bones” and said the
conflict was based on personality problems.
The Board finds that the alleged harassment arose out of a deteriorating, personal
relationship based on events occurring outside the workplace between Ms. Callan and appellant.
This is evidenced by the results of the employing establishment’s investigation where appellant,
as well as her coworkers were interviewed. It is noteworthy that no one involved with the
situation mentioned any work-related cause for the disputes between appellant and Ms. Callan.
Neither Ms. Callan nor appellant identify a work activity or incident that started their quarrel
although both admit they argued at work. Employment was one arena in which they both actedout their dispute, but not its cause.
The instant case is easily distinguished from cases where friction-and-strain due to
appellant’s employment resulted in a dispute. The friction-and-strain doctrine provides that a
dispute may be said to arise in the course of employment where the work of the participants
brought them together and created the relations and conditions which resulted in the clash. In
Janet D. Yates,14 the Board found that an altercation arose out of the classification of a piece of
mail and did not involve a personal matter between appellant and a coworker. The Board held
that the work contributed and facilitated the dispute and, therefore, the altercation arose out of
employment and constituted a compensable work factor. Additionally, in Josie P. Waters,15 an
altercation occurred at work after a coworker bumped appellant’s arm. The Board found the
altercation to be a compensable work factor. The Board explained that there was no private prior
13

If an altercation or harassment arises out of a personal relationship from appellant’s domestic or private life and
is imported into the workplace, then the harassment is not found to arise out of the performance of duty. Agnes V.
Blackwell, 44 ECAB 200 (1996).
14

49 ECAB 240 (1997).

15

45 ECAB 513 (1994).

6

relationship that was imported into the workplace and work was the sole connection between
appellant and the coworker.
Rather, the evidence in this case, although there is no evidence of a physical
confrontation, shows that Ms. Callan and appellant involved in a relationship external to the
employing establishment and that the alleged harassment arose out of a deterioration of this
nonemployment situation. Appellant appears to have been a willing and active participant in the
disruptive behavior rather than the passive victim of harassment. The Board finds that the
conflict was imported into the workplace and cannot thereby be considered to have arisen in the
performance of duty.16
The Board notes that Ms. Callan’s statement, regarding appellant’s driving abilities, does
not rise to the level of harassment or otherwise fall within coverage of the Act. Although the
Board recognizes that a single event may be compensable, the incident must have more objective
impact than casual office gossip.17 Appellant cites a single statement by a custodial employee
regarding appellant’s driving abilities. Although corroborated, the statement does not carry the
weight or objective impact to break through the normal static and background noise of the
workplace.18
Therefore, the Board finds that appellant did not allege any compensable factors of
employment.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty causally related to a compensable factor of her employment.

16

See Brenton A. Burbank, 53 ECAB 279 (2002) (where the Board found that an altercation arising from a traffic
dispute while appellant and a coworker were on their way to work was a personal dispute imported into the
workplace and, therefore, was not a compensable factor of employment); Edward Savage, Jr., (where the Board
found that a dispute concerning a personal debt owed to appellant by a coworker was imported to the workplace.
Because there was no indication that work contributed or facilitated the dispute, the altercation was not a
compensable work factor).
17

The Board has held verbal altercations or abuse among coworkers may constitute a compensable factor of
employment; however, not every statement uttered in the workplace will be covered by the Act. See Sherman
Howard, 51 ECAB 387 (2000).
18

Compare Sandra Davis, 50 ECAB 450 (1999) (where the Board found a compensable factor of employment
where appellant was harassed by derogatory comments regarding her sex life, alcohol and drug abuse and mental
problems made by coworkers after personal information relating to a sexual harassment and Equal Employment
Opportunity Commission investigation was revealed in a published article and on “60 Minutes” by a director from
the employing establishment.); Dorthea M. Belnavis, 57 ECAB 377 (2006) (the Board found a compensable factor
of employment where appellant’s supervisor improperly accessed medical records, made harassing statements about
her emotional condition and discriminated against her concerning her job performance.); Abe E. Scott, 45 ECAB 164
(1993) (where the Board found that the use of the epithet “apes” by coworkers constituted harassment and was a
compensable factor of employment.)

7

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 25, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

